Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Furukawa in view of Frederickson, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s arguments that no reference alone or in combination teaches, suggests, or discloses features offering generating a second packet, Examiner respectfully disagrees. Examiner notes generating unit 59 is taught in [0155] that determines the processing and generates an insertion table, it is also taught of a first block, a second insertion block and a third insertion block.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 16-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20110078458 (Furukawa) further in view of Fredrickson et al. US 20030115251 (Fredrickson).
Regarding claim 1, Furukawa teaches a networking method, comprising, at a network device comprising one or more processors and memory storing instructions for execution by the one or more processors (Fig. 53; [0342], lines: 1-4 "signer terminal 3, modifier terminal 5, and verifier terminal 7 are computer devices, and such as illustrated in FIG. 53, memory 2501, CPU 2503"): receiving, from a content producer, a first packet that comprises data and further comprises a signature generated by the content producer, based on the data, using a private key of the content producer (Fig. 1: “Signer", [0006], lines: 12-14"with FIAT, such as illustrated in FIG. 1, there are divided three phases of a signature phase where a signer creates a document"; Fig. 22: "Signature a0"; [0007], lines: 5-9 "with the signature phase, a document M created by a signer is divided into two or more blocks (ml through m5 in FIG. 2), and a hash value as to each block (hi through h5 in FIG. 2) is calculated. Subsequently, a digital signature as to a hash value list including the hash value of each block is generated"; [0095], lines: 6-7 "the signature unit 36 uses the private key to generate a digital signature ”); modifying the first packet without affecting the signature (Fig. 1: "Modifier 1Fig. 22: "m6", "o0", "o1” [0140], lines: 2-3 "in the event that a block m6 has been inserted in the third position of a content"; [0160], lines: 9-13 "Subsequently, the signature unit 56 adds the generated digital signature ok to the signature list ∑ of the digital signature storage unit 534. For example, in FIG. 22, a digital signature al is generated, resulting in the signature list I (o0, o1}”; Fig. 18: S23 "Output the content, hash value list, signature list, public hash 
Furukawa teaches generating a second packet containing the manifest, generating a second packet containing the manifest; and signing the second packet using a private key of the network device; wherein sending the user device the manifest comprises transmitting the second packet toward the user device. (see Fig. 22: "Modifier 1 "/"Insertion table" and "Signature 1", the memory unit 73 includes a public key storage unit 731, a contents storage unit 732, a hash value storage unit 733, a digital signature storage unit 734, and an insertion table storage unit 736. Note that the public key storage unit 731, contents storage unit 732, hash value storage unit 733, and digital signature storage unit, it has been found that the second block m.sub.2 of the inserted content is the second block of the original content. Accordingly, the hash value h.sub.2 as to the block m.sub.2, and the second hash value h.sub.2 included in the hash value [0133, 0139-0145]).
Furukawa teaches after forwarding the first packet as modified toward the user device, receiving a request from the user device for the manifest; wherein the second packet is transmitted toward the user device in response to the request (verification of the content of modification performed by the modifier 2 is performed as a first 
Furukawa does not explicitly state the original data will be used by an application at the user side.
 Frederickson teaches When owning nodes 16 request data from the possessing nodes 18, they are able to request that the possessing nodes 18 modify or return the value stored in a particular block in a data object 20. The possessing nodes 18 are then able to determine whether or not an owning node 16 has permission to perform that operation on the specific block requested. However, the possessing nodes 18 know nothing about the semantic structure of the data object 20, only the permissions 116 for each block which they possess. The original creator of the data object 20 would provide 
Furukawa and Frederickson are analogous. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Furukawa with Frederickson for the purpose of providing the overall economic benefit it can provide. The central server resources used can be reduced to the size required for administrative support, such as logon, indexing, and backup services, with a notable attendant reduction in cost over traditional server based schemes. The peer-to-peer resources used in place of this are free, already existing and being underutilized, see Frederickson [0053-0056].
Regarding claim 5, Furukawa teaches wherein modifying the first packet comprises changing a value of a field of the first packet (the contents modifying unit 54 determines whether or not the operation type is change in a block (S121 in FIG. 27). In the event that the operation type is change in a block (Yes route in S121), the contents modifying unit 54 updates the content stored in the contents storage unit 532 by changing a block (S123). Specifically, the contents modifying unit 54 changes the block of a block number included in the content updating request to the content of the change block, [0153]). 
Regarding claim 6, Furukawa teaches wherein: the data of the first packet comprises content and a name for the content; and the field specifies the name (the contents storage unit 732, stores the hash value list H.sub.0 and the public hash value list V in the hash value storage unit 733, stores the signature list .SIGMA. in the digital signature storage unit 734, and stores the link table list L in the link table storage unit 
Regarding claim 7, Furukawa teaches wherein modifying the portion of the first packet further comprises adding to the first packet an indication that the first packet has been modified (a link table and an insertion table such as described above are not employed, and a tag representing change, addition, or insertion is added to the public hash values, [0186]). 
Regarding claim 8, Furukawa teaches wherein adding the indication to the first packet comprises asserting a flag in the first packet indicating that the first packet has been modified, the flag being de-asserted when the network device receives the first packet (Subsequently, in the event that the verification has succeeded, the hash value h.sub.6 as to the insertion block is removed. Subsequently, the hash values from which the hash value as to the insertion block has been removed, and the hash values generated at the signature phase are used to verify blocks other than the insertion block, and also the digital signature .sigma..sub.0 is verified. Thus, the insertion block is assured to have been inserted by the modifier, and each block other than the insertion block is assured to have been processed from the original content, [0185-0188]. 
Regarding claim 16, A method of receiving content, comprising at a user device comprising one or mere processors and memory storing Instructions for execution by the one or more processors (Fig. 53; [0342], lines: 1-4 "signer terminal 3, modifier terminal 5, and verifier terminal 7 are computer devices, and such as illustrated in FIG. 53, memory 2501, GPU 2503”; Fig. 20: S61 "Receive the inserted_content, hash value 
Furukawa teaches further comprising, at the user device: determining that the data of the first packet has been modified; and in response to determining that the data of the first packet has been modified, sending a request for the manifest; wherein the manifest is received in response to the request. (see Fig. 22: "Modifier 1 "/"Insertion table" and "Signature 1", the memory unit 73 includes a public key storage unit 731, a contents storage unit 732, a hash value storage unit 733, a digital signature storage unit 734, and an insertion table storage unit 736. Note that the public key storage unit 731, contents storage unit 732, hash value storage unit 733, and digital signature storage unit, [0139-0145]).
Furukawa does not explicitly state the original data will be used by an application at the user side.
 Frederickson teaches when owning nodes 16 request data from the possessing nodes 18, they are able to request that the possessing nodes 18 modify or return the 
Furukawa and Frederickson are analogous. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Furukawa with Frederickson for the purpose of providing the overall economic benefit it can provide. The central server resources used can be reduced to the size required for administrative support, such as logon, indexing, and backup services, with a notable attendant reduction in cost over traditional server based schemes. The peer-to-peer resources used in place of this are free, already existing and being underutilized, see Frederickson [0053-0056].
Regarding claim 17, wherein: receiving the manifest comprises receiving a second packet originating from the network device and comprising the manifest and a second signature generated by the network device using a private key of the network device; the method further comprises, at the user device, verifying the manifest using the second signature and a public key corresponding to the private key of the network device; and restoring the original data is performed in response to verifying the manifest (see Fig. 22: "Modifier 1 "/"Insertion table" and "Signature 1", the memory unit 73 includes a public key storage unit 731, a contents storage unit 732, a hash value 
Regarding claim 19, Furukawa teaches wherein determining that the data of the first packet has been modified comprises detecting that the first packet contains an indication that the first packet has been modified, the indication having been added to the first packet by the network device. (verification of the content of modification performed by the modifier 2 is performed as a first verification stage. Specifically, first, hash values (h.sub.1, h.sub.2, h.sub.3', h.sub.4.sup.1 and h.sub.5 in FIG. 5) as to each block included in the document M'' are calculated, and a hash value list is generated. Subsequently, verification of the digital signature .sigma..sub.2 is performed using this hash value list and the public hash values (2, 4, h.sub.4), and in the event that verification has succeeded, the hash value h.sub.4' of the fourth block is replaced with the hash value h.sub.4 included in the public hash values. Subsequently, verification of the content of modification performed by the modifier 1 is performed as a second verification stage. Specifically, in the event that verification of the digital signature .sigma..sub.1 is performed using the hash value list in which replacement to the hash value h.sub.4 has been performed at the first verification stage, and the public hash values (1, 3, h.sub.3), and verification has succeeded, the hash value h.sub.3' of the third block is replaced with the hash value h.sub.3 included in the public hash values, [0016-0018]).
Regarding claim 20, Furukawa teaches wherein: a field in the first packet has been modified by the network device; and the manifest specifies a mapping rule used .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Fredrickson as applied to claim 3 above, and further in view of Oran et al. US 20160014027 (Oran).
Regarding claim 4, Furukawa teaches wherein:; the first packet is received in response to a first ICN or hICN interest sent from the user device to the content producer; and the request for the manifest is a second ICN or hICN interest (the insertion block is assured to be a block inserted by the modifier, and each block other than the insertion block is assured to be a block succeeded from the original content. Also, the insertion block may be determined from the link table, and accordingly, the data of the public hash values does not have to be generated regarding blocks other than the insertion block, and the data amount of the public hash values may be reduced as compared to SCCS-type PIAT according to the related art. Hereafter, description will be made in detail regarding an embodiment. While a particular type or technology of managing integrity of data is described herein, the present invention is not limited thereto. FIG. 10 illustrates a system configuration diagram according to an embodiment. A signer terminal 3 which is operated by a signer, and a modifier terminal 5 (5a through 5c in FIG. 10) which is operated by a modifier, and a verifier terminal 7 which is 
Furukawa does not explicitly teach the network device is configured for information-centric networking (ICN) or hybrid information-centric networking (hICN).
Oran teaches Information Centric Networking (ICN) system architectures. More specifically, the present disclosure relates to methods and systems for caching data objects in an ICN system architecture, [0002-0003, and 0018-0019].
Furukawa and Oran are analogous to networking. It would have been obvious to one of ordinary skill in the art to modify the invention of Furukawa with Oran before the effective filing date for using specialized computers designed to perform the particular functions, [0065].
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Fredrickson as applied to claim 1 above, and further in view of Oran et al. US 20160014027 (Oran).
Regarding claim 9, Furukawa does not explicitly teach wherein modifying the first packet comprises: performing a lookup to identify a mapping rule that applies to the first packet, wherein the mapping rule specifies a change to be made to a field; and making the change to the field in the first packet, in accordance with the rule. 
Oran teaches method 500 includes receiving an interest message, determining whether a data object is stored in cache, and transmitting a forwarded interest message. The method 500 begins at block 501 where the method 500 receives a data 
Furukawa and Oran are analogous to networking. It would have been obvious to one of ordinary skill in the art to modify the invention of Furukawa with Oran before the 
Regarding claim 10, Furukawa teaches the mapping rule applies to the name (an insertion table such as illustrated in FIG. 22 is generated at the modification phase. The insertion table includes an insertion position number. Subsequently, and digital signature .sigma..sub.1 as to the public hash values and the insertion table is generated, [0140]).
Furukawa does not explicitly teach wherein: the data of the first packet comprises content and a name for the content.
Oran teaches the data object data object identified by the name in the interest message is not stored in a cache of the router, the method 500 may transmit (e.g., forward) the interest message towards the server at block 512. If the data object identified by the name in the interest message is stored in a cache of the router, the method 500 updates (e.g., modifies) the interest message at block 515. For example, referring to FIG. 3, the method 500 may update the interest message to include one or more parameters, values, fields, etc., (e.g., may update interest message 121 resulting in forwarded interest message 123, as illustrated in FIG. 1). The method 500 transmits the updated interest message towards the server at block 520. In one embodiment, the method 500 may transmit the updated interest message towards the server using multiple network interfaces (e.g., multiple ports), [0050].
Furukawa and Oran are analogous to networking. It would have been obvious to one of ordinary skill in the art to modify the invention of Furukawa with Oran before the 
Regarding claim 11, Furukawa teaches wherein: the data of the first packet comprises content and a name for the content, the name including a prefix corresponding to the content producer; and the mapping rule applies to the prefix (a content modifying unit 54, a hash value calculating unit 55, a signature unit 56, a verifying unit 57, and a tag setting unit 60. Note that the input unit 51, output unit 52, memory unit 53, content modifying unit 54, hash value calculating unit 55, signature unit 56, and verifying unit 57 are basically the same as those of the above described embodiment, but with another embodiment, the memory unit 53 includes various types of storage units such as illustrated in FIG. 33. Specifically, the memory unit 53 includes a management data storage unit 531, a contents storage unit 532, a hash value storage unit 533, and a digital signature storage unit 534. Note that the management data storage unit 531, contents storage unit 532, hash value storage unit 533, and digital signature storage unit 534 are basically the same as those of the above described embodiment, [0189-0190]). 
Regarding claim 12, Furukawa teaches wherein: the data of the first packet comprises content and a name for the content; and the field specifies the name (stores a content created by the signer in the contents storage unit 332. Subsequently, the input unit 31 outputs a content dividing request to the dividing unit 34. Note that the dividing request includes information such as a file name of the created content, [0092]). 
Regarding claim 13, Furukawa teaches wherein the manifest specifies the mapping rule (an insertion table such as illustrated in FIG. 22 is generated at the 
Regarding claim 14, Furukawa wherein the data of the first packet comprises content, the method further comprising, at the network device, before receiving the first packet from the content producer: receiving, from the user device, a third packet directed to the content producer, wherein the third packet includes a request for the content; and forwarding the third packet as modified toward the content producer (the third hash value h.sub.3 included in the hash value list H.sub.0 are compared. Further, it has been found that the fifth block m.sub.4 of the inserted content is the fourth block of the original content. Accordingly, the hash value h.sub.4 as to the block m.sub.4, and the fourth hash value h.sub.4 included in the hash value list H.sub.0 are compared. Also, it has been found that the sixth block m.sub.5 of the inserted content is the fifth block of the original content, [0133, 0140, and 0155]). 
Furukawa doesn’t explicitly recite modifying the third packet.
Oran teaches the method 500 may receive the data object as part of an earlier Interest-Data exchange (as discussed above) with a server. At block 502, the method 500 stores the data object in a cache of a router. The method 500 receives an interest message requesting the data object at block 505. For example, the method 500 may receive an interest message from a client device or from another router. The interest message may include the name of a data object (e.g., as discussed above). At block 510, the method 500 may determine whether the data object identified by the name in the interest message, is stored in a cache of the router. If the data object data object 
Furukawa and Oran are analogous to networking. It would have been obvious to one of ordinary skill in the art to modify the invention of Furukawa with Oran before the effective filing date for using specialized computers designed to perform the particular functions, [0065].
Regarding claim 15, Furukawa doesn’t explicitly teach wherein: the network device is configured for information-centric networking (ICN) or hybrid information-centric networking (hICN); and the third packet is an ICN or hICN interest that requests the content. 
Oran teaches Information Centric Networking (ICN) system architectures. More specifically, the present disclosure relates to methods and systems for caching data objects in an ICN system architecture, [0002-0003, and 0018-0019].
Furukawa and Oran are analogous to networking. It would have been obvious to one of ordinary skill in the art to modify the invention of Furukawa with Oran before the effective filing date for using specialized computers designed to perform the particular functions, [0065].
Claim 21 is a non-transitory computer readable medium claim and is similar to method claim 1 and is rejected under a similar rationale.
Claim 22 is a non-transitory computer readable medium claim and is similar to method claim 5 and is rejected under a similar rationale.
Claim 23 is a non-transitory computer readable medium claim and is similar to method claim 6 and is rejected under a similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/               Examiner, Art Unit 2437                                                                                                                                                                                         


/MATTHEW SMITHERS/               Primary Examiner, Art Unit 2437